Citation Nr: 0603978	
Decision Date: 02/10/06    Archive Date: 02/22/06

DOCKET NO.  04-31 850	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to an effective date prior to April 8, 2003, 
for service connection for arteriosclerotic heart disease and 
coronary arteriosclerosis anginal syndrome compensated.

2.  Entitlement to initial rating in excess of 60 percent for 
arteriosclerotic heart disease and coronary arteriosclerosis 
anginal syndrome compensated.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Vavrina, Counsel




INTRODUCTION

The veteran served on active duty from February 1962 to May 
1963.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2003 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Little Rock, Arkansas, which awarded service 
connection for arteriosclerotic heart disease and coronary 
arteriosclerosis anginal syndrome compensated and assigned an 
initial 60 percent disability rating, effective from April 8, 
2003.

In November 2005, the appellant withdrew his request for a 
Board hearing.  38 C.F.R. § 20.704 (2005).  

The Board notes that, VA treatment records show that the 
veteran has been diagnosed with peripheral neuropathy, 
retinopathy, and nephropathy due to his service-connected 
diabetes mellitus Type I; however, in a February 2004 rating 
decision, the RO failed to consider separate evaluations for 
these complications of diabetes.  As such, claims for 
compensable ratings for these diabetic complications are 
inferred by the record, and are referred to the RO for 
appropriate action.


FINDINGS OF FACT

1.  VA has properly developed and obtained all relevant 
evidence for an equitable disposition of, and adequately 
notified the veteran of the evidence necessary to 
substantiate, the issues addressed in this decision.

2.  On July 19, 2002, the RO received the veteran's claim for 
service connection for heart disease secondary to his 
service-connected diabetes; he had been diagnosed with 
various heart disorders, to include arteriosclerotic heart 
disease, coronary artery disease, and angina.

3.  In a letter dated October 30, 2002, the RO notified the 
veteran that his claim had been denied because he had failed 
to submit requested evidence, adding that, if he provided 
medical evidence showing diagnosis and treatment for heart 
trouble prior to August 20, 2003, processing of his claim 
would continue; information received after that date would be 
considered a new claim.

4.  On April 8, 2003, the veteran submitted November 2002 
medical records from the Arkansas Heart Hospital, showing 
diagnoses of coronary artery disease and angina.

5.  A September 2003 VA examiner opined that the veteran's 
arteriosclerotic heart disease was secondary to his diabetes.

6.  In an October 2003 rating decision, the RO awarded 
service connection for arteriosclerotic heart disease and 
coronary arteriosclerosis anginal syndrome compensated and 
assigned an initial 60 percent disability rating, effective 
from April 8, 2003.

7.  The veteran's service-connected heart disease is 
manifested by no more than, non-severe chest pains that may 
last a few seconds or minutes, angina, and at times dyspnea 
on exertion; no history of syncope or congestive heart 
failure; normal heart size; and estimated metabolic 
equivalents (METs) greater than 3 but not greater than 5, 
with left ventricular dysfunction with a normal ejection 
fraction of 60 percent); it is not manifested by chronic 
congestive heart failure, a workload of 3 METs or less, or an 
ejection fraction of less than 30 percent.


CONCLUSIONS OF LAW

1.  The criteria for assignment of an effective date of July 
19, 2002, for the grant of service connection for 
arteriosclerotic heart disease and coronary arteriosclerosis 
anginal syndrome compensated, have been met.  38 U.S.C.A. 
§§ 5107, 5110 (West 2002); 38 C.F.R. § 3.400 (2005).

2.  The criteria for an initial rating in excess of 60 
percent for arteriosclerotic heart disease and coronary 
arteriosclerosis anginal syndrome compensated, have not been 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2002 & Supp. 
2005); 38 C.F.R. 
§§ 3.159, 3.321, 4.1, 4.2, 4.7, 4.104, Diagnostic Code 7005 
(2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  Proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the claim 
in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA notice 
should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see 
also Mayfield v. Nicholson, 19 Vet. App. 103 (2005).

Initially, the Board notes that the VA General Counsel has 
held that the notice and duty to assist provisions of the 
VCAA are not applicable to a claim, where that claim cannot 
be substantiated because there is no legal basis for the 
claim or because undisputed facts render the claimant 
ineligible for the claimed benefit.  See VAOPGCPREC 5-2004.  
The Board also notes that the VA General Counsel has held 
that the notice provisions of the VCAA are not applicable to 
earlier effective date and initial rating claims, where VCAA 
notice has already been provided.  See VAOPGCPREC 8-2003 
(holding that "[i]f, in response to notice of its decision 
on a claim for which VA has already given the section 5103(a) 
notice, VA receives a notice of disagreement that raises a 
new issue, section 7105(d) requires VA to take proper action 
and issue a statement of the case if the disagreement is not 
resolved, but section 5103(a) does not require VA to provide 
notice of the information and evidence necessary to 
substantiate the newly raised issue").  Here, the increased 
rating claim is governed by VAOPGCPREC 8-2003, while the 
earlier effective date claim is governed by both VAOPGCPREC 
5-2004 and VAOPGCPREC 8-2003.  The latter is so, because 
there is, by law, no additional relevant evidence to be 
obtained with a claim for an earlier effective date involving 
a grant of service connection as the effective date can be no 
earlier than the date of receipt of the original claim.  As 
discussed more fully below, the effective date of an award of 
compensation based on an original, or reopened, claim "will 
be the date of receipt of the claim or the date entitlement 
arose, whichever is the later."  38 C.F.R. § 3.400 (2005).  
Therefore, even if evidence did exist pre-dating the claim 
that showed service connection was warranted for the claimed 
condition, it is legally impossible to get an effective date 
any earlier than the date the claim was ultimately received.  
See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); 
Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993).  

Analysis

Effective Date

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid to any individual 
under the laws administered by VA.  38 C.F.R. § 3.151(a) 
(2002, 2003, 2005).

A "claim" is defined in the VA regulations as "a formal or 
informal communication in writing requesting a determination 
of entitlement, or evidencing a belief in entitlement, to a 
benefit."  38 C.F.R. § 3.1(p) (2002, 2003, 2005).  

A pending claim is defined as an application, formal or 
informal, which has not been finally adjudicated.  A finally 
adjudicated claim is an application, formal or informal, 
which has been allowed or disallowed by the agency of 
original jurisdiction, the action having become final by the 
expiration of one year after the date of notice of an award 
or disallowance, or by denial on appellate review, whichever 
is the earlier.  A reopened claim is any application for 
benefits received after final disallowance of an earlier 
claim.  38 C.F.R. § 3.160 (2002, 2003, 2005).

The effective date of a grant of service connection is based 
upon a variety of factors, including date of claim, date 
entitlement is shown and finality of prior decisions.  Except 
as otherwise provided, the effective date of an evaluation 
and award of compensation based on an original claim or a 
claim reopened after final disallowance will be the date of 
receipt of the claim or the date entitlement arose, whichever 
is the later.  38 U.S.C.A. § 5110(a) (West 2002); 38 C.F.R. § 
3.400.  Thus, the date of an award based upon an original 
claim or a claim to reopen a final adjudication can be no 
earlier than the date of receipt of the application for the 
award in question.  38 C.F.R. § 3.400 (2002, 2003, 2005).  
Benefits are generally awarded based on the "date of receipt" 
of the claim.  38 C.F.R. §§ 3.1(r), 3.400 (2005).  Unless 
specifically provided, such determination is made on the 
basis of the facts found.  38 C.F.R. § 3.400(a).  Although an 
exception allowing the effective date to extend back to the 
date of the veteran's separation from service exists in cases 
where the application for benefits is received within a year 
of the veteran's separation from service, that exception is 
inapplicable to this case, since the veteran filed his 
original claim for service connection for a heart disease 
nearly 40 years after his discharge from service.

VA regulations provide that, an appeal consists of a notice 
of disagreement (NOD) filed in writing within one year of 
decision notification, and, after a statement of the case 
(SOC) has been furnished, a timely filed substantive appeal.  
See 38 C.F.R. §§ 20.200, 20.201, 20.202, 20.302 (2002, 2003, 
2005).

A decision of a duly constituted rating agency or other 
agency of original jurisdiction shall be final and binding on 
all VA field offices as to conclusions based on evidence on 
file at the time VA issues written notification of such.  See 
38 C.F.R. §§ 3.104, 20.302(a), 20.1103 (2005).

The claimant and his representative, if any, will be informed 
of the right to initiate an appeal by the filing of an NOD in 
writing, and the time limit within which such notice must be 
filed.  This information will be included in each notice of a 
benefits determination by the RO.  See 38 C.F.R. § 19.25 
(2005).  

VA regulations also provide that previous determinations, 
which are final and binding, will be accepted as correct in 
the absence of clear and unmistakable error (CUE).  Where 
evidence establishes such error, the prior decision will be 
reversed or amended.  See 38 C.F.R. § 3.105(a) (2005).

A final and binding agency decision shall not be subject to 
revision on the same factual basis except by duly constituted 
appellate authorities or except as provided in 38 C.F.R. § 
3.105.  See 38 C.F.R. § 3.104(a) (2002, 2003, 2005).

The evidence of record shows that, on July 19, 2002, the RO 
received the veteran's initial informal claim for service 
connection for a heart disease.  At that time, he had already 
been diagnosed with various heart disorders, to include 
arteriosclerotic heart disease, coronary artery disease, and 
angina.  In a letter dated August 20, 2002, the RO asked the 
veteran to provide evidence showing diagnosis and treatment 
for heart trouble and a connection between his heart trouble 
and his diabetes.  The veteran did not respond.  In a letter 
dated October 30, 2002, the RO notified the veteran that they 
had denied his claim because he had failed to submit the 
requested evidence, adding that, if he provided medical 
evidence showing diagnosis and treatment for heart trouble 
prior to August 20, 2003, they would continue to process his 
claim; however, information received after that date would be 
considered a new claim.  That letter also informed the 
veteran of his appellate rights.

Before that decision could become final, on April 8, 2003, 
the veteran submitted November 2003 medical records from the 
Arkansas Heart Hospital, showing diagnosis of coronary artery 
disease and angina.  At a September 2003 VA diabetes 
examination, the examiner diagnosed the veteran with 
arteriosclerotic heart disease and coronary arteriosclerosis 
anginal syndrome compensated and opined that the veteran's 
arteriosclerotic heart disease was secondary to his diabetes.  
Subsequently, in an October 2003 rating decision, the RO 
awarded service connection for arteriosclerotic heart disease 
and coronary arteriosclerosis anginal syndrome compensated 
and assigned an initial 60 percent disability rating, 
effective from April 8, 2003, the date of receipt of the 
veteran's submission of records from the Arkansas Heart 
Hospital.  In February 2004, the veteran filed an NOD.  An 
SOC was issued, in July 2004; the veteran perfected his 
appeal, in August 2004.

As noted above, the October 2002 rating action did not become 
final.  That decision, goes back to the veteran's original 
informal claim for service connection filed on July 19, 2002.  
Thus, the effective date for the award of service connection 
for the veteran's heart disease is based on the date of 
receipt of the veteran's original informal claim, on July 19, 
2002, and the fact that the veteran already had been 
diagnosed with the heart disorders before submitting his 
service-connection claim in July 2002.  See 38 C.F.R. § 
3.400(a), (b).  Because the record does not reflect any 
earlier communication from the veteran, which may be 
construed as a claim for service connection for heart disease 
on a secondary basis due to his service-connected diabetes; 
and because the veteran first initiated a claim, in July 
2002, which is more than a year following his date of 
separation from service in May 1963, July 19, 2002, is the 
earliest date which may be assigned for the award of service 
connection for heart disease.  Id; see also 38 U.S.C.A. § 
5110(a), (b)(1) (West 2002).


Initial Rating

The veteran maintains /that he warrants a 100 percent 
schedular rating because of his heart disease and breathing 
problems.

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the VA 
Schedule for Rating Disabilities (Rating Schedule).  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.10 
(2005).  Separate diagnostic codes identify the various 
disabilities and the criteria for specific ratings.  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that evaluation; 
otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7 (2005).  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3 (2005).  The veteran's entire 
history is reviewed when making a disability evaluation.  38 
C.F.R. § 4.1.  Where service connection has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  In addition, an appeal from the initial assignment 
of a disability rating requires consideration of the entire 
time period involved, and contemplates "staged ratings" where 
warranted.  See Fenderson v. West, 12 Vet. App. 119 (1999).

The veteran is rated as 60 percent disabling under 38 C.F.R. 
§ 4.104, Diagnostic Code 7005, for arteriosclerotic heart 
disease (coronary artery disease).  Under this diagnostic 
code, a 60 percent evaluation is warranted when there is more 
than one episode of congestive heart failure in the past 
year, or a workload of 3 METs but not greater than 5 METs 
results in dyspnea, fatigue, angina, dizziness, or syncope, 
or there is left ventricular dysfunction with an ejection 
fraction of 30 to 50 percent.  A maximum 100 percent 
evaluation is assigned when there is chronic congestive heart 
failure, or a workload of 3 METs or less results in dyspnea, 
fatigue, angina, dizziness, or syncope, or there is left 
ventricular dysfunction with an ejection fraction of less 
than 30 percent.  38 C.F.R. § 4.104, Diagnostic Code 7005 
(2005).

The criteria contain objective measurements of the level of 
physical activity, expressed numerically in METs at which 
cardiac symptoms develop; METs generally are measured by 
means of a treadmill test, but also may be estimated.  An 
estimation by a medical examiner of the level of activity 
expressed in METs should be supported by specific examples, 
such as slow stair climbing or shoveling snow) that results 
in dyspnea, fatigue, angina, dizziness, or syncope may be 
used.  38 C.F.R. § 4.104, Note 2 (2005).  One MET is the 
energy cost of standing quietly at rest and represents an 
oxygen uptake of 3.5 milliliters per kilogram of body weight 
per minute.

The veteran's medical records fail to show that there were 
any episodes of congestive heart failure in the past year; or 
a workload of less than 3 METs that results in dyspnea, 
fatigue, angina, dizziness, or syncope; or that there is left 
ventricular dysfunction with an ejection fraction of less 
than 30.  Moreover, the records do not demonstrate dyspnea, 
fatigue, angina, dizziness, or syncope or other pathology 
associated with the service-connected disability or other 
relevant pathology approximating an evaluation in excess of 
60 percent.

The veteran contends on his VA Form 9, that his VA primary 
care physician told him his condition was near to qualifying 
for a higher rating because of his heart trouble and 
breathing problem, which requires the use of inhalers to get 
around daily.  With regard to his breathing problem, the 
Board notes that the veteran is treated for chronic 
obstructive pulmonary disease (COPD) and chronic allergic 
rhinosinusitis disease, both of which are not service 
connected and as such are not ratable in conjunction with the 
veteran's service-connected heart disease.  An August 2005 VA 
treatment note reflects that a June 2005 computed tomography 
(CT) scan showed currently stable bifrontal sinus disease and 
worsening of left sphenoid sinus disease.  But the veteran 
had no complaints, and the recommendation was no intervention 
at that time, except for the use of steroid nasal spray.  

A December 1997 VA hospital report reflects that the veteran 
was admitted to rule out myocardial infarction for complaints 
of sub-sternal, non-radiating chest pain of three weeks 
duration, which occurred 30 minutes after meals and was 
relieved by antacids and belching.  The veteran reported that 
his primary care physician had had an ECG done in November 
1997 and found an abnormality.  A VA ECG was performed and 
showed Q waves in the inferior leads plus evidence of an old 
infarct, age undetermined, but no new ST or T wave changes, 
ruling out a myocardial infarction.  A cardiac 
catheterization reflected a normal ejection fraction of 60 
percent.  His diagnoses included unstable angina.

Most of the veteran's VA treatment records since 1997, 
reflect cardiac stable, stable exertional chest pain, and no 
congestive heart failure.  In a May 2000 statement, the 
veteran's VA primary care physician indicated that the 
veteran suffered from coronary artery disease, which markedly 
restricts him to minimal exertion; insulin-dependent diabetes 
mellitus, which is brittle and associated with recurrent 
episodes of dangerous hypoglycemic episodes as well as 
associated with other co-morbid problems, and hypothyroidism.  
Due the veteran's medical problems, the VA physician opined 
that he should be prevented from seeking gainful employment.  

November 2002 private hospital records reveal that the 
veteran had chest pains for years, the frequency of which had 
deteriorated over the last few months.  They were described 
as a lower sternal pain without radiation, which occurred 
when he exercised and, more recently, even at rest.  There 
was no shortness of breath on regular exercise; no 
palpitations or syncope.  An electrocardiogram (ECG) showed 
sinus rhythm, left atrial hypertrophy, and complete right 
bundle branch block for a diagnosis of coronary artery 
disease, angina Class II, Canadian Heart.  A cardiac 
catheterization was performed, which revealed left 
ventricular dysfunction with an ejection fraction of 60 
percent (normal) and one vessel coronary artery disease with 
good collaterals.  

A September 2003 VA examination report reflects that a 
September 2001 Cardiolite stress test was positive for 
ischemia and that the veteran had well known arteriosclerotic 
heart disease, that in the past he was bothered a great deal 
by angina; that he was started on long-acting coronary artery 
dilator, which had had a much decrease in the frequency of 
angina; and that the veteran uses a nitroglycerin spray after 
he walks about a tenth of a mile on level ground walking at a 
normal pace.  The examiner added that the veteran had not had 
heart surgery, heart failure, nor an outright myocardial 
infarction.  The veteran did not complain of palpitations, 
orthopnea, or paroxysmal nocturnal dyspnea.  On examination, 
the heart was not enlarged, murmur was not heard, and rhythm 
was regular.  Stress test results revealed METs of 1.0 at 
rest and 4.13 at maximum workload level.

A February 2004 VA treatment record reflects worsening of 
chest pain following ENT surgery.  But by April 2004, the 
veteran's angina was noted to be stable with the presence of 
shortness of breath.  Subsequent, VA treatment records show 
that the veteran had exertional chest pain relieved with 
nitroglycerin; that his pain lasted for a few seconds, had 
been stable and had not increased in frequency and intensity; 
and that he had no orthopnea or paroxysmal nocturnal dyspnea.

The veteran's contentions are not borne out by the medical 
evidence which shows his workload to be 4.13 METs, in 
September 2003 and a normal ejection fraction calculated at 
60 percent, in December 1997 and November 2002.  Thus, the 
preponderance of the medical evidence does not demonstrate 
evidence of cardiac pathology warranting an evaluation in 
excess of 60 percent under the schedular rating criteria.  

The Board finds that in this case, the disability picture is 
not so exceptional or unusual as to warrant a referral for an 
evaluation on an extraschedular basis.  For example, it has 
not been shown that the veteran's service-connected heart 
alone has resulted either in frequent hospitalizations or 
caused marked interference in employment.  The last 
hospitalization was in November 2002.  Rather, the record 
shows that the manifestations of the service-connected heart 
disease are those contemplated by the regular schedular 
standards.  Instead, the Board notes that the veteran already 
has a total rating due to individual unemployability because 
of his service-connected diabetes.  The Board is therefore 
not required to remand this matter to the RO for the 
procedural actions outlined in 38 C.F.R. § 3.321(b)(1) 
(2005).  See Bagwell v. Brown, 9 Vet. App. 337 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

In light of the above, the Board finds that there were no 
distinctive periods where the veteran met or nearly 
approximated the criteria for a rating in excess of 60 
percent for his service-connected heart disease.  Fenderson, 
supra.  Accordingly, the preponderance of the evidence is 
against his claim.  Thus, the benefit-of-the-doubt rule does 
not apply, and the claim must be denied.  38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).




ORDER

An effective date of July 19, 2002, for the award of service 
connection for arteriosclerotic heart disease and coronary 
arteriosclerosis anginal syndrome compensated, is granted, 
subject to the provisions governing the award of monetary 
benefits.

An initial rating in excess of 60 percent for 
arteriosclerotic heart disease and coronary arteriosclerosis 
anginal syndrome compensated is denied.



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


